                                        UNITED STATES DISTRICT COURT
                                        DISTRICT OF MONTANA MISSOULA DIVISION

 UNITED STATES OF AMERICA                                                      JUDGMENT IN A CRIMINAL CASE

 V.
                                                                               Case Number: CR 18-45-M-DWM-l
 WILLIAM MIKEL TILLMAN                                                         USM Number: 17292-046
                                                                               John Rhodes
                                                                               Defendant's Attorney



THE DEFENDANT:
 ~     pleaded guilty to count(s)                                1
       pleaded nolo contendere to count(s) which was
 •     accepted bv the court
       was found guilty on count(s) after a plea of not
 •     guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                  Offense Ended         Count
 18:471.F - Counterfeiting Obligations Or Securities Of The United States                             07/01/2018             I




The defendant is sentenced as provided in pages 2 through IO of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 ~     Count(s) 2-5   D is     ~ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.




                                                                      January 16, 2019
                                                                      Date
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                            Judgment -- Page 2 of 10


DEFENDANT:                 WILLIAM MIKEL TILLMAN
CASE NUMBER:                CR 18-45-M-DWM-1

                                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

36 months.

 IZI   The court makes the following recommendations to the Bureau of Prisons:
        (1) Defendant shall participate in the Bureau of Prisons' 500-hour Residential Drug Treatment Program (RDAP) if eligible.




 IZI   The defendant is remanded to the custody of the United States Marshal.
 0     The defendant shall surrender to the United States Marshal for this district:


          0     at                                  •       a.m.     •      p.m.       on

          0     as notified by the United States Marshal.

 0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          0     before 2 p.m. on
          0     as notified by the United States Marshal.
          0     as notified by the Probation or Pretrial Services Office.



                                                               RETURN
I have executed this judgment as follows:


        Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ to


a t - - - - - - - - - - - - ~ with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL


                                                                      By:--,-----------------
                                                                      DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                              Judgment -- Page 3 of IO


DEFENDANT:                  WILLIAM MIKEL TILLMAN
CASE NUMBER:                 CR 18-45-M-DWM-l

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : three (3) years.

                                              MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
 4.   D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
             ofrestitution. (check if applicable)
 5.   1:8]   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   D      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
             you reside, work, are a student, or were convicted of a qualifying offense. ( check if applicable)
 7.   D      You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                              Judgment -- Page 4 of IO


DEFENDANT:                  WILLIAM MIKEL TILLMAN
CASE NUMBER:                CR 18-45-M-DWM-l

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at www.uscourts.gov.

 Defendant's Signature                                                                             Date
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                       Judgment -- Page 5 of 10


DEFENDANT:                WILLIAM MIKEL TILLMAN
CASE NUMBER:               CR 18-45-M-DWM-1

                                SPECIAL CONDITIONS OF SUPERVISION
1.      The defendant shall obtain a G.E.D. or high school diploma within the first two years of supervision.

2.      The defendant shall provide the United States Probation Officer with any requested financial information and shall incur
        no new lines of credit in the defendant's own name or the name of any other person or entity without prior approval of
        the United States Probation Officer. The defendant must notify the Probation Officer of any material changes in your
        economic circumstances that might affect your ability to pay restitution, fines, or special assessments.

3.      The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other
        anticipated or unexpected financial gains to the outstanding court-ordered financial obligations.

4.      The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
        primary item of sale. The defendant shall not knowingly enter any dwelling or house where there is the active or ongoing
        use, abuse or consumption of alcohol or controlled substances and shall not knowingly enter or stay in any dwelling or
        house where there is one or more persons who are consuming alcohol or participating in the consumption of alcoholic
        beverages or controlled substances, without the prior written approval of the supervising probation officer. The defendant
        shall not knowingly enter any automobile where a person possesses or is consuming alcohol or controlled substances.
        The defendant is not to have any controlled substances that are not prescribed by a licensed medical doctor and supplied
        by a licensed medical pharmacy.

5.      The defendant shall participate in a mental health program inclusive of gambling addiction treatment that is approved by
        the United States Probation Office. The defendant is to pay part or all of the cost of this treatment, depending upon the
        defendant's ability to pay, as directed by the United States Probation Office.

6.      The defendant shall not engage in any gambling or wagering activity of any kind, whether online, over the telephone, or
        in person, and shall not enter any casino or other place of business where gambling is the primary service offered.

7.      The defendant shall submit his person, residence, place of employment, vehicles, and papers, to a search, with or without
        a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a condition
        of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants,
        adults and minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow
        seizure of suspected contraband for further examination.

8.      The defendant shall participate in substance abuse testing, to include not more than 300 urinalysis tests, not more than
        300 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
        defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

9.      The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
        kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for
        the purpose of altering the defendant's mental or physical state.

10.     The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
        marijuana card or prescription.

11.     The defendant shall not possess any radio scanning devices, including smartphone applications or computer software,
        that allow the monitoring of law enforcement activity.

12.     The defendant is required to participate in a substance abuse treatment program approved by the United States Probation
        Office even if the defendant completes RDAP. The defendant shall remain in the program until released by the
        supervising probation officer. The defendant shall pay all or part of the costs of testing as directed by the United States
        Probation Office.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                     Judgment -- Page 6 of 10


DEFENDANT:                    WILLIAM MIKEL TILLMAN
CASE NUMBER:                   CR 18-45-M-DWM-1

                                         CRIMINAL MONETARY PENALTIES
         The defendant must a the total criminal monet              enalties under the schedule of a        ents on Sheet 6.
                                              Assessment       JVT A Assessment*                              Fine                   Restitution
 TOTALS                                            $100.00                                                    $.00                     $8 250.00


            •               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case

                            The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $8,250.00 to:

See list at pages 8-10 (list with complete addresses attached under seal).


 O      Restitution amount ordered pursuant to plea agreement $
 O      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 1:8]   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        1:8] the interest requirement is waived for the       O fine                             1:8] restitution
        O       the interest requirement for the                O     fine                            O     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 2458 (Rev. TXN 2/18) Judgment in a Criminal Case                                                                         Judgment -- Page 7 of IO


DEFENDANT:                     WILLIAM MIKEL TILLMAN
CASE NUMBER:                   CR 18-45-M-DWM-1

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A      IZI   Lump sum payments of$ 100.00 due immediately, balance due

        D     not later than                                     , or

        IZI   in accordance                •      C,         •          D,      •      E,or         IZ!    F below; or

 B      •     Payment to begin immediately (may be combined with                D      C,           •      D,or               •      F below); or

 C      D     Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment;
              or

 D      •     Payment in equal 20 (e.g. , weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      •     Payment during the term of supervised release will commence within _ _ _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
              time; or

 F      IZI   Special instructions regarding the payment of criminal monetary penalties:
              The $100.00 Special Assessment is due immediately. If not paid immediately, criminal monetary penalty
              payments are due during imprisonment at the rate of not less than $25.00 per quarter, and payment shall be
              through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall
              be made to the Clerk, United States District Court, P.O. Box 8537, Missoula, MT 59807.

              Following incarceration, the defendant shall pay restitution in the total amount of $8,250 at a rate of not less
              than $230 per month or as otherwise directed by U.S. Probation. Payments shall be made to the Clerk,
              United States District Court, P.O. Box 8537, Missoula, MT 59807.Restitution shall be disbursed pursuant to
              the victims contained on the attached victim list.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 IZI    The defendant shall forfeit the defendant' s interest in the following property to the United States:
        See Final Order of Forfeiture, Doc. 52
Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) NTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                         Judgment -- Page 8 of IO


DEFENDANT:               WILLIAM MIKEL TILLMAN
CASE NUMBER:              CR 18-45-M-DWM-l

                                                      RESTITUTION

Victim                                                      City            State    Zip    Amount
ACE HARDWARE                                          SPOKANE          WA           99205           $50.00
APPLEBEES                                             SPOKANE VALLEY   WA           99206          $100.00
APPLEBEES 2105011                                     COEUR D' ALENE   ID           83814           $50.00
BANK OF AMERICA                                       SPOKANE          WA           99212           $50.00
BANK OF AMERICA                                       CHENEY           WA           99004           $50.00
BATH AND BODY WORKS                                   SPOKANE          WA           99216           $50.00
BATH AND BODY WORKS                                   SPOKANE          WA           99218           $50.00
BEST BUY                                              Missoula         MT           59802           $50.00
BEST BUY                                              SPOKANE          WA           99216           $50.00
BROADWAY TRUCK STOP/SAKS RESTAURANT                   SPOKANE          WA           99212          $50.00
BURGER KING                                           MISSOULA         MT           59808          $50.00
CARLS JR                                              SPOKANE VALLEY   WA           99216          $50.00
DC PETROLEUM INC                                      MISSOULA         MT           59808          $50.00
DC PETROLEUM INC                                      MISSOULA         MT           59808          $50.00
DENNY'S                                               SPOKANE VALLEY   WA           99212          $50.00
DOLLAR TREE                                           Spokane          WA           99207          $50.00
DOMINOS                                               SPOKANE          WA           99201          $50.00
DUTCH BROS                                            SPOKANE          WA           99202          $50.00
DUTCH BROS COFFEE STAND                               SPOKANE          WA           99206          $50.00
EBRU IZCI                                             Missoula         MT           59808          $50.00
EZELLS FAMOUS CHICKEN                                 SPOKANE          WA           99223          $50.00
FLYING J                                              SPOKANE          WA           99224          $50.00
FRED MEYER #701351                                    VERADALE         WA           99037         $400.00
FRED MEYER #701657                                    SPOKANE          WA           99202         $150.00
FRED MEYER 701049 SP                                  COEUR D'ALENE    ID           83814         $100.00
FREEWAY EXXON JIFFY STOP                              COEUR D'ALENE    ID           83814          $50.00
GROCERY OUTLET                                        SPOKANE          WA           99201          $50.00
HOME DEPOT                                            LIBERTY LAKE     WA           99019         $300.00
HOME DEPOT                                            COEUR DALENE     ID           83814         $250.00
HOME DEPOT 4714                                       SPOKANE VALLEY   WA           99212          $50.00
HOME DEPOT 4719                                       SPOKANE          WA           99218         $150.00
JIFI STOP                                             COEUR D'ALENE    ID           83815          $50.00
KALISPELL TRIBE OF INDIANS                            AIRWAY HEIGHTS   WA           99001         $100.00
KEYBANK                                               MOSES LAKE       WA           98837          $50.00
KFC                                                   SPOKANE VALLEY   WA           99037          $50.00
LITTLE CAESARS                                        SPOKANE VALLEY   WA           99206          $50.00
LITTLE CAESARS                                        SPOKANE VALLEY   WA           99037          $50.00
LONGHORN BARBECUE - EAST                              SPOKANE VALLEY   WA           99212          $50.00
LOWES                                                 MISSOULA         MT           59808         $150.00
LOWES                                                 SPOKANE          WA           99208         $150.00
MAVERIK STORE #559                                    SPOKANE          WA           99212          $50.00
MAVERIK STORE DEPOSITORY                              SPOKANE VALLEY   WA           99216          $50.00
MAVERIK STORE DEPOSITORY 570                          SPOKANE          WA           99223           $50.00
MCDONALDS                                             VERADALE         WA           99037           $50.00
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                 Judgment -- Page 9 of 10


DEFENDANT:               WILLIAM MIKEL TILLMAN
CASE NUMBER:              CR 18-45-M-DWM-1




MICHAEL'S STORE 1593                                  COEUR DALENE     ID   83814           $50.00
MISSOULA POLICE DEPARTMENT                            MISSOULA         MT   59802          $250.00
NOON'S SINCLAIR                                       MISSOULA         MT   59801           $50.00
NORTHERN QUEST RESORT & CASINO                        AIRWAY HEIGHTS   WA   99001          $100.00
OFFICE DEPOT                                          SPOKANE          WA   99202           $50.00
OFFICE DEPOT #966                                     SPOKANE          WA   99206          $150.00
PARTY CITY                                            SPOKANE VALLEY   WA   99216           $50.00
PETRO                                                 SPOKANE          WA   99224           $50.00
POLSON RONANA CASINO INC DBA FLYING J                 Butte            MT   59701           $50.00
ROCKET BAKERY                                         SPOKANE          WA   99201           $50.00
ROSAUERS SUPERMARKET                                  SPOKANE          WA   99201           $50.00
ROYALS CANNABIS                                       SPOKANE          WA   99208           $50.00
RPR FOODS (McDonalds)                                 SPOKANE          WA   99205           $50.00
SAFEWAY                                               SPOKANE          WA   99218           $50.00
SAFEWAY                                               SPOKANE          WA   99205           $50.00
SAFEWAY                                               SPOKANE          WA   99202           $50.00
SAFEWAY                                               SPOKANE          WA   99203           $50.00
SAFEWAY                                               SPOKANE          WA   99207           $50.00
SAFEWAY                                               SPOKANE          WA   99206           $50.00
SAFEWAY #2248                                         LIBERTY LAKE     WA   99019          $100.00
SHARIS                                                VERADALE         WA   99037           $50.00
SHOPKO                                                SPOKANE          WA   99223           $50.00
SHOPKO                                                SPOKANE VALLEY   WA   99216          $100.00
SHOPKO 66                                             SPOKANE          WA   99218           $50.00
SONNEN BERGS                                          SPOKANE          WA   99202           $50.00
SPOKANE TREATMENT                                     SPOKANE VALLEY   WA   99216           $50.00
SPOKANE TRIBE CASINO                                  AIRWAY HEIGHTS   WA   99001           $50.00
STAPLES #486                                          SPOKANE          WA   99218           $50.00
STARBUCKS                                             VERADALE         WA   99037           $50.00
STORE ON THOR                                         SPOKANE          WA   99202          $100.00
TAM RAK CENTER LLC                                    PRIEST LAKE      ID   83856           $50.00
TARGET                                                MISSOULA         MT   59808          $300.00
TARGET                                                SPOKANE          WA   99223          $300.00
TARGET                                                SPOKANE          WA   99218          $100.00
TARGET                                                SPOKANE          WA   99216          $100.00
THE UPS STORE                                         SPOKANE VALLEY   WA   99037           $50.00
TJ MAXX 821                                           SPOKANE          WA   99216          $150.00
TOTAL WINE                                            SPOKANE          WA   99216           $50.00
TOWN PUMP                                             BUTTE            MT   59701           $50.00
TOWN PUMP                                             MISSOULA         MT   59808           $50.00
TOWN PUMP                                             MISSOULA         MT   59801           $50.00
UPS STORE                                             SPOKANE          WA   99206           $50.00
UPS STORE                                             LIBERTY LAKE     WA   99019           $50.00
US BANK                                               SPOKANE          WA   99205           $50.00
US BANK                                               SPOKANE          WA   99037           $50.00
US BANK 366 NORTHTOWN                                 SPOKANE          WA   99205           $50.00


VALUE VILLAGE                                         SPOKANE VALLEY   WA   99206           $50.00
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                 Judgment -- Page IO of I 0


DEFENDANT:                WILLIAM MIKEL TILLMAN
CASE NUMBER:               CR 18-45-M-DWM-l

 VALUE VILLAGE 1014 OLSP                               SPOKANE          WA   99201            $50.00
 VANS                                                  SPOKANE          WA   99216            $50.00
 WALMART                                               SPOKANE VALLEY   WA   99212           $100.00
 WALMART                                               SPOKANE          WA   99205           $200.00
 WALMART                                               MOSCOW           ID   83843            $50.00
 WALMART                                               AIRWAY HEIGHTS   WA   99001           $100.00
 WALMART                                               SPOKANE          WA   99218           $200.00
 WALMART                                               POST FALLS       ID   83854           $100.00
 WALMART 2539                                          SPOKANE VALLEY   WA   99037           $200.00
 WESTCOAST HOSPITALITY                                 SPOKANE          WA   99202            $50.00
 YOKE'S                                                LIBERTY LAKE     WA   99019            $50.00


ITOTAL                                                                                     ss,2so.oo   I
